United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3147
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Terron Brown, also known as T-Rex

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                           Submitted: February 10, 2014
                             Filed: February 13, 2014
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Terron Anthony Brown appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence based on Amendment 750 to the United
States Sentencing Guidelines. Counsel has filed a brief pursuant to Anders v.


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
California, 386 U.S. 738 (1967), in which he argues that the case should be remanded
for a precise factual finding of the amount of crack cocaine attributable to Brown, and
the applicable base offense level. Counsel also filed a motion to withdraw.

        The district court did not err by implicitly finding that Brown was responsible
for at least 840 grams of cocaine base—a finding supported by testimony at Brown’s
trial and unobjected-to allegations in the presentence report (PSR). See United States
v. Moore, 706 F.3d 926, 928-29 (8th Cir. 2013) (district court may make
supplemental findings in § 3582(c)(2) proceedings if they are necessary to decide
motion and do not contradict findings made at sentencing); United States v. Payton,
636 F.3d 1027, 1046 (8th Cir. 2011) (district court’s drug-quantity calculation is
reviewed for clear error); United States v. Lee, 570 F.3d 979, 982 (8th Cir. 2009)
(unless defendant objects to specific fact alleged in PSR, district court may accept
fact as true for sentencing purposes). Thus, the district court did not err when it
denied Brown’s motion. See U.S.S.G. § 1B1.10(a)(1) (court may reduce sentence
under § 3582(c)(2) only if qualifying amendment has lowered Guidelines range
applicable to defendant); United States v. Logan, 710 F.3d 856, 857 (8th Cir. 2013)
(de novo review of district court’s determination that defendant was not eligible for
§ 3582(c)(2) reduction). This court affirms.

     Counsel’s motion to withdraw is denied without prejudice to counsel refiling
the motion upon fulfilling the duties set forth in the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
                    ______________________________




                                         -2-